Citation Nr: 0115009	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post-coronary artery by-pass graft, on a 
direct basis and as secondary to the service-connected below 
the knee right leg amputation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1970 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In its October 1998 decision, the RO denied the appellant 
entitlement to an increased disability evaluation for chronic 
active portal hepatitis, cirrhosis and hepatitis C, then 
evaluated as 30 percent disabling.  The RO also denied 
entitlement to service connection for portal hypertension, 
chronic obstructive pulmonary disease, and a total disability 
evaluation because of a treatment for a service-connected 
condition requiring convalescence under 38 C.F.R. § 4.30.  
The appellant filed a Notice of Disagreement as to all the 
issues specified.  

During an April 2000 personal hearing, the appellant withdrew 
from appellate consideration the claim of service connection 
for portal hypertension and a total disability evaluation due 
to a service-connected condition requiring convalescence.  By 
rating decision dated in June 2000, a 60 percent disability 
evaluation was assigned for active portal hepatitis.  In his 
Substantive Appeal, the appellant related that he only 
desired further review of the issue of service connection for 
coronary artery disease.  

It therefore appears that the appellant has withdrawn from 
appellate consideration all issues relative to the October 
1998 rating decision, except for that regarding service 
connection for coronary artery disease.  Accordingly, the 
issues of an increased evaluation for chronic active portal 
hepatitis, service connection for portal hypertension, and a 
total disability evaluation because of a treatment for a 
service-connected condition are not before the Board for 
review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (Absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.).  


REMAND

Factual Background:

The evidence of record indicates that while serving on active 
duty in December 1970, the appellant was struck by a car and 
his injuries necessitated a below the knee amputation of the 
right leg.  

In April 1998, the appellant was hospitalized at a private 
facility in Orlando, Florida.  He underwent a triple coronary 
bypass procedure to treat coronary artery disease.  He was 
rehospitalized at the same facility for a one-week period in 
July 1998, and was noted to have had unstable angina, severe 
multivessel coronary artery disease, a previous anterior wall 
myocardial infarction, and a history of hepatitis C.  

In an April 2000 letter, R.L.R., M.D., F.A.C.C., F.A.C.P. 
observed that it was "not inconceivable" that the chronic 
inflammation from the service-connected hepatitis C in some 
manner could be related to either the etiology or progression 
of the appellant's coronary artery disease.  He noted that 
coronary artery disease was a chronic inflammatory process 
involving the intima media of epicardial coronary arteries.  

In an April 2000 letter, S.L.G., M.D., the appellant's 
treating physician, observed that the appellant's hepatitis C 
and chronic liver disease were related, and opined in part 
that the appellant's hypertension and coronary artery disease 
were also "related."  Although it is unclear from the text 
of the letter whether the physician was linking the four 
disorders in tandem as related to each other, Dr. S.L.G. 
further observed that the association of hypertension and 
atherosclerosis and cardiovascular disease in amputees was 
well-established.  He opined that the acquisition of these 
disorders was "all related."
Reasons for Remand:

The appellant is in receipt of service connection for, among 
other disorders, a below-the-knee amputation of the right leg 
and for a disability characterized as chronic active portal 
hepatitis, early cirrhosis, hepatitis C.  He seeks service 
connection for coronary artery disease, status post-coronary 
artery by-pass graft, on a direct basis or as secondary to 
the presently listed service-connected disabilities.

Applicable law provides in part that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury. . . ."  38 C.F.R. § 3.310(a).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Through the opinions of Drs. R.L.R. and S.L.G., the appellant 
has proffered competent medical evidence indicating that his 
diagnosed coronary artery disease (or cardiovascular 
symptoms) may be related to at least one service-connected 
disorder.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing in general that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].

The Board is without medical expertise to fully evaluate the 
medical opinions reviewed.  Allday v. Brown, 7 Vet. App. 517 
(1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).
 
Accordingly, this matter is REMANDED for the following 
development:
1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should schedule the appellant 
for an examination by a cardiovascular 
specialist.  The examining physician must 
review the appellant's claims folder and 
a copy of this remand, and must further 
acknowledge such receipt and review in 
any medical report generated.  After such 
review, and after conducting any medical 
examination, specialized testing, or 
other measures clinically appropriate, 
the examiner must express an opinion as 
to whether it is as least as likely as 
not that the appellant's coronary artery 
disease may be related to, or aggravated 
by any service-connected disorder.

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim(s) at issue.  
In particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act as to 
notice and development of the claims.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the RO 
shall issue the appellant a Supplemental 
Statement of the Case pertaining to that 
issue. The appellant should be given 
notice of, and appropriate opportunity to 
exercise, his appeal rights.  Thereafter, 
the case should be returned to the Board, 
if in order.
   
The Board has not reviewed the evidence of record with a view 
towards resolution of the merits of the claim, and by this 
remand expresses no opinion as to such merits.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In particular, the RO 
is advised that it should ensure that the examiner complies 
with the directives that are set forth above, and that 
failing such compliance a further remand will ensue.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



